Citation Nr: 1417028	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable initial evaluation for right knee arthralgia, prior to June 12, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for right knee arthralgia, since June 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Yates, Counsel


INTRODUCTION


The Veteran served on active duty from July 1991 to July 1995, from November 2001 to November 2002, and November 2009 to December 2010.  He also served on active duty for training from September 2008 to March 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2012, the RO issued a rating decision which granted an increased initial evaluation of 10 percent for the Veteran's right knee arthralgia, effective June 12, 2012.  As the Veteran has not received a total grant of benefits sought on appeal, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
 
The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

At his hearing before the Board in July 2013, the Veteran testified that his right knee arthralgia had "progressively worsened" since his most recent VA examination in June 2012.  Specifically, he reported increased pain, swelling, weakness, instability, and limited range of motion in his right knee.  Accordingly, the Board finds that a new examination is needed to ascertain the current degree of severity of 

the Veteran's service-connected right knee arthralgia and that further development to obtain any outstanding records pertinent to the claim should be undertaken. 

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of ratings in excess of those assigned for his service-connected right knee disorder, to include from all VA and non-VA medical providers who have treated him for his right knee, as well as all radiology reports.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain all treatment records from the VAMC in West Haven, Connecticut.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for 

providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded an examination to determine the current degree of severity of his service-connected right knee arthralgia.  The claims files and all pertinent electronic evidence not contained in the claims files must be made available to and reviewed by the examiner.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected right knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the 

Veteran's right knee, and if so, whether it is slight, moderate, or severe.

All opinions provided must include a complete rationale. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions and any other development as may be indicated, the claims on appeal 

must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

